LYH ACQUISITION CORPORATION FINANCIAL STATEMENTS AT December 31, 2007 US2000 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of LYH Acquisition Corporation We have audited the accompanying consolidated balance sheet of LYH Acquisition Corporation as of December 31, 2007, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the period from the inception September 2007 to December 31, 2007. LYH Acquisition Corporation’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of LYH Acquisition Corporation as of December 31, 2007, and the results of its operations and its cash flows for the period from the inception September 2007 to December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. /s/ Rotenberg & Co. LLP Rochester, New York July 22, LYH Acquisition Corporation Consolidated Balance Sheet December 31,2007 ASSETS Current Assets Cash and Cash Equivalents US$ 789,429 Accounts Receivable-Net 6,805,279 Accounts Receivable-Related Parties 1,780,126 Inventory 4,386,064 Prepayments 692,246 Subsidy Receivable 842,291 Other Receivables 3,309,084 Due from Related Parties 723,643 Total Current Assets 19,328,162 Property, Plant and Equipment – Net 804,994 Land Use Right – Net 58,830 Construction In Process 326,713 Total Assets US$ 20,518,699 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Short-term Loan US$ 2,734,444 Accounts Payable 5,059 Accounts Payable-Related Parties 9,682,812 Advances from Customers 566,749 Tax Payable 546,433 Due to Related Parties 6,201,734 Other Payables and other current liabilities 781,407 Total Current Liabilities 20,518,638 Stockholders’ Equity Common Stock (authorized 50,000 shares, no par value, 10,000 shares issued andoutstanding)l 100 Additional Paid In Capital 335 Retained Earnings (Accumulated Deficit) (374 ) Total Stockholders’ Equity 61 Total Liabilities and Stockholders’ Equity US$ 20,518,699 The accompanying notes are an integral part of these financial statements. -2- LYH Acquisition Corporation Consolidated Statement of Operations For the period from inception September 2007 to December 31, 2007 Sales US$ — Operating Expenses General and Administrative Expenses 374 Operating Loss (374 ) Provision for Income Taxes — Net Loss US$ (374 ) The accompanying notes are an integral part of these financial statements. -3- LYH Acquisition Corporation Consolidated Statement of Cash Flows For the period from inception September 2007 to December 31, 2007 Cash Flows from Operating Activities Net Loss US$ (374 ) Adjustments to reconcile net loss to net cash provided by operations: Other Payables and other current liabilities 100 Net Cash used in Operating Activities (274 ) Cash Flows from Investing Activities Cash Provided By Investment In Subsidiary-Yi Xin CopperCo 789,268 Net Cash provided by Investing Activities 789,268 Cash Flows from Financing Activities Capital contribution 435 Net Cash provided by Financing Activities 435 Net Changes in Cash and Cash Equivalents 789,429 Cash and Cash Equivalents - Beginning of Period — Cash and Cash Equivalents - End of Period US$ 789,429 Supplementary Cash Flow Disclosures: Interest Paid US$ — Income Taxes Paid US$ — The accompanying notes are an integral part of these financial statements. -4- LYH Acquisition Corporation Consolidated Statement of Changes in Stockholders’ Equity For the Period from Inception September 2007 to December 31, 2007 Common Stock shares Common Stock Additional Paid-in Capital Retained Earnings (AccumulatedDeficit) TotalStockholders’ Equity Beginning Balance — $ — $ — $ — $ — Common Stocks issued on September 21, 2007 10,000 100 100 Capital Contribution on October 22,2007 335 335 Net Loss for the year (374 ) (374 ) Balance - December 31, 2007 10,000 $ 100 $ 335 $ (374 ) $ 61 The accompanying notes are an integral part of these financial statements. -5- NOTE A – CHANGE OF CORPORATE STRUCTURE AND DESCRIPTION OF BUSINESS LYH Acquisition Corporation (LYH) was incorporated in the British Virgin Islands on September 21, 2007.The sole purpose of the formation of LYH was to create a corporate entity outside of the People’s Republic of China, or PRC, to create a Hong Kong Corporation for the purpose of acquiring Yi Xin Copper.LYH was initially owned by one individual who was a United States citizen until he transferred his entire interest in November 2007 to Newry, a company incorporated in the British Virgin Islands on September 21, WWC Corporation LTD.(WWC) was incorporated in Hong Kong on October 22, 2007 as the wholly-owned subsidiary of LYH. Jiangxi Guixi Yi Xin Copper Co., Ltd (Yi Xin Copper) was established in April 2006 in Guixi City of Jiangxi Province of the Peoples Republic of China (“PRC”) and began operations in December 2006. In this report, “The Company” refers to LYH and its directly and indirectly owned subsidiaries. On November 18, 2007, WWC entered into an Equity Interest Acquisition Agreement with the owners of Yi Xin Copper to acquire 100% of the equity interest of Yi Xin Copper for cash consideration.The transaction was approved by the Jiangxi Provincial Government on November 29, 2007, and the acquisition was completed on December 11, 2007, when the Certificate of Incorporation of Yi Xin Copper as a Foreign Invested Enterprise (FIE) was issued by the Ying tan Administration of Industry and Commerce (YIAIC).Based on applicable PRC regulations and pursuant to the Equity Interest Acquisition Agreement, WWC shall pay the acquisition price of Yi Xin Copper within three (3) months. WWC will pay RMB 40 million for Yi Xin Copper ((estimated at USD $5,468,889 as of December 31, 2007, using an exchange rate of USD$1 equal to RMB7.31410) (the “Purchase Price”)) by March 28,2008.The source of the cash used for the acquisition was from shareholders’ capital contributions. Yi Xin Copper is principally engaged in the manufacture and distribution of copper products such as copper rods, wires and valves.It distributes products nationally in China.Currently it has 267 employees, among which 196 employees are disabled.Yi Xin Copper is eligible for special tax treatment due to hiring more than 50% of total employees who are disabled. Yi Xin Copper purchases scrap coppers from suppliers in Tai Zhou city of Zhejiang province who operate as factories instead of retailers.About 99% of the total scrap coppers purchased are from Guixi Fangyuan Recycling Company, a related company.As the major scrap copper supplier, Guixi Fang Yuan Recycling Company sells the raw materials to Yi Xin Copper at the fair market value. It is management’s opinion that all adjustments necessary for a fair statement of the results for the interim periods have been made.All adjustments are of normal recurring nature. NOTE B- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Cash and Cash equivalent The Company considers cash and cash equivalents to include cash on hand and demand deposits with banks with an original maturity of three months or less. -6- (b) Account Receivable Account Receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts.An estimate for doubtful accounts is made when collection of the full amount is no longer probable.Bad Debts are written off as incurred. The Company monitors exposure to credit losses and maintains allowances for anticipated losses considered necessary under the circumstances.As of December 31, 2007, the Company has established a reserve of $ 34,197, which represents 0.5% of total account receivable of $ 6,839,476. (c) Inventory Inventory is valued at the lower of cost of market (using the weighted average method) or net realizable value.Cost includes all costs to acquire and other costs incurred in bring the inventories to their present location and condition.The Company evaluates the net realizable value of its inventories on a regular basis and records a provision for loss to reduce the computed weighted-average cost.Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completing, selling expenses and related taxes. (d) Land Use Right According to the laws of China, the government owns all the land in China.Companies or individuals are authorized to possess and use the land only through land use rights granted by the Chinese government.Land use rights would be amortized using the straight-line method over the lease term of 50 years. (e) Property, Plant and Equipment Fixed assets are stated at cost.The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized. When assets are retired or otherwise disposed of, the costs and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period of disposition. Depreciation is computed using the straight-line method over the estimated useful lives of assets, net of the estimated residual values.The useful lives for property, plant and equipment are as follows: Buildings and leasehold improvement 20 years Plant and Machinery 5-10 years Office equipment and furnishing 5 years Motor Vehicles 10 years (f) Construction in Progress Construction in Progress represents direct costs of construction or acquisition and design fees incurred.Capitalization of these costs ceases and the construction in progress is transferred to plant and equipment assets when substantially all the activities necessary to prepare the assets for their intended use are completed.No depreciation is provided until it is completed and ready for intended use. (g) Government Subsidies The Company is a welfare enterprise, it is entitled to the special tax treatments.Government subsidies refer to the tax refund by both the central and the local Chinese government from the value-add taxes paid by the Company for the employment of qualified welfare employees.The Company has to pay the value-add tax in accordance with the relevant Chinese tax laws and regulations. -7- Prior to July 2007, government subsidies consist of the government refunds of all of the value-add tax payments paid by the Company. Effective in July 2007, because the Company is a welfare enterprise, it is entitled to receive up to 35,000 yuan in RMB per qualified handicapped employee per year according to the central government policies.In addition, due to the incentive policies made by Guixi Local Finance Department to attract out of town investments that is effective in July 2007 and expires on December 30, 2009, the Company is entitled to receive from Guixi Local Finance Department 25% of net of VAT tax paid minus up to 35,000 yuan in RMB government subsidies per handicapped employee per year. Subsidies are recognized at their fair values when received or there is reasonable assurance that they will be received and all attached conditions are complied with.According to Chinese tax law, government subsidies for qualified welfare employees up to 35,000 yuan in RMB per handicapped employee per year are not subject to income taxes. (h) Income Taxes The Company was incorporated in the British Virgin Islands (BVI) on September 21, 2007.As an offshore company, it is exempt from income taxes according to the Article 242 of the BVI Business Companies Act 2004 (“Exemptions from Tax”), which states that (a) a company b) all dividends, interest, rents, royalties, compensations and other amounts paid by company, and (c) capital gains realized with respect to any shares, debt obligations or other securities of a company, are exempt from all provisions of the Income Tax Ordinance. WWC was incorporated in Hong Kong on October 22, 2007.In accordance with the relevant tax laws and regulations of Hong Kong, a company, irrespective of its residential status, is subject to tax on all profits (excluding profits arising from the sale of capital assets) arising in or derived from Hong Kong.No tax is levied on profits arising abroad, even if they are remitted to Hong Kong.Therefore, WWC is exempt from income tax for year ended December 31, 2007 since all the profits were derived from Yi Xin Copper in PRC. The income tax rate for year 2007 is 17.5%. Yi Xin Copper was established in April 2006 in Guixi City of Jiangxi Province of the Peoples Republic of China (“PRC”) and began operations in December 2006.In accordance with the relevant tax laws and regulations of PRC, a company registered in the PRC is subject to state and local income taxes within PRC at the applicable tax rate on the taxable income as reported in their PRC statutory financial statements.Under the Provisional Taxation Regulation of the PRC, income tax is payable at a rate of 33% of their taxable income for the current year.Effective January 1, 2008, all companies are subject to uniform tax rate of 25%.According to the PRC tax law, government subsidies for qualified welfare employees up to 35,000 yuan in RMB per handicapped employee per year are not subjected to income taxes.In addition, the PRC tax law allows operating losses to be carried forward for five years.Due to the incentive policies made by Guixi Local finance department to attract out of town investments, Yi Xin Copper, who qualifies as out of town investor, is entitled to a two-year exemption from income taxes followed by three years of a 50% tax reduction.Yi Xin Copper is required to pay income taxes first at regular tax rate, which is 33%, then the government will make full refund of the taxes paid by Yi Xin Copper for the first two years, then reduced to a refund of 50% of the taxes paid by the Company for the following three years.Therefore Yi Xin Copper was exempted from income tax in 2006 and 2007.Effective on January 1, 2008, only the local government portion of the income taxes paid by Yi Xin Copper will be fully refunded for the first two years, then reduced to a refund of the 50% of the taxes paid by Yi Xin Copper that is allocable to the local government for the following three years. -8- Yi Xin Copper accounts for income tax using an assets and liability approach and allows for recognition of deferred tax benefits in future years.Under the assets and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purpose.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before Yi Xin Copper is able to realize their benefits, or that future realization in uncertain. Yi Xin Copper has no temporary differences.Therefore, no deferred tax assets and liabilities have been recognized and no valuation allowance has been established. Yi Xin Copper does have permanent differences, such as penalties, government subsidies for qualified welfare employees, etc. (i) Related Parties Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operational decisions.Parties are also considered to be related if they are subject to common control or common significant influence.Related parties may be individuals or corporate entities. (j) Foreign Currency Translation Yi Xin Copper maintains its books and accounting records in Renminbi (“RMB”), the PRC’s currency, being the functional currency.Transactions denominated in foreign currencies are translated into the reporting currency at the exchange rates prevailing on the transaction dates.Assets and liabilities denominated in foreign currencies are translated into the reporting currency at the exchange rates prevailing at the balance sheet date.Income and expenditures are translated at the average exchange rate of the year. December 31, 2007 Balance sheet RMB 7.3141 to US $ 1 Operating statement RMB 7.6172 to US $ 1 In July 2005, the PRC began to value the RMB against a basket of currencies of its major trading partners, including the U.S.Since the adoption of this flexible exchange rate policy, the RMB has been under pressure to appreciate against the U.S. dollar. (k) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, the Company evaluates its estimates, including, but not limited to, those related to depreciation, bad debts, income taxes and contingencies.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, Actual results could differ from those estimates. -9- (l) Economic and Political Risks The Company’s operations are conducted in the PRC.Accordingly, the Company’s business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC economy. The Comapny’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe.These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange.The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. (m) Fair value of Financial Instruments The carrying value of financial instruments including cash, receivables, accounts payable, accrued expenses and debt, approximates their fair value at December 31, 2007 due to the relatively short-term nature of these instruments. (n) Revenue Recognition The Company recognizes revenue from product sales when goods are delivered, the quantity and quality of the goods are confirmed and rewards and risk of ownership and title pass to the customers.Revenues consist of the invoice value of the sale of goods and services net of value added tax, rebates and discounts, certain sales incentives, trade promotion, and product returns.All of the Company’s products are shipped directly to the manufacturer.Revenue arrangement requires receipt of purchase orders before product shipment and delivery. (o) Employee’s Benefits The Company is required and made contributions to the Chinese Government’s health, retirement benefit and unemployment plan at the statutory rates in force during the period, based on gross salary payments.The cost of these payments is charged to the statement of income at the same period as the related salary cost. (p) Comprehensive Income (loss) The Company adopted Statement of Financial Accounting Standards No, 130, “Reporting Comprehensive Income,” (SFAS No. 130).SFAS No. 130 requires the reporting of comprehensive income in addition to net income from operations. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of information that historically has not been recognized in the calculation of net income. (q) Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist primarily of trade account receivable.The Company performs ongoing credit evaluations with respect to the financial condition of its creditors, but does not require collateral. (r) Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standard (“SFAS”) No. 160, "Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51”.SFAS 160 establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.SFAS 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.As such, the Company is required to adopt these provisions at the beginning of the fiscal year ended December 31, 2009.The Company is currently evaluating the impact of SFAS 160 on its financial statements. -10- In December 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standard (“SFAS”) No. 141(R), "Business Combinations”.SFAS 141(R) establishes principles and requirements for how the acquirer, recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, an any noncontrolling interest in the acquiree, recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase, and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.SFAS 141(R) is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.As such, the Company is required to adopt these provisions at the beginning of the fiscal year ended December 31, 2009.The Company is currently evaluating the impact of SFAS 141(R) on its financial statements. In December 2007, the SEC issued Staff Accounting Bulletin No. 110 (“SAB 110”). SAB 110 permits companies to continue to use the simplified method, under certain circumstances, in estimating the expected term of “plain vanilla” options beyond December 31, 2007. SAB 110 updates guidance provided in SAB 107 that previously stated that the Staff would not expect a company to use the simplified method for share option grants after December 31, 2007. Adoption of SAB 110 is not expected to have a material impact on the Company’s financial statements. In March 2008, the FASB issued SFAS No.161, Disclosures about Derivative Instruments and Hedging Activities- an amendment of FASB statement No.133.SFAS No.161 requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting. SFAS No.161 is effective for fiscal years, and interim periods within those fiscal years, beginning after November 15, 2008, with early application encouraged. As such, the Company is required to adopt these provisions at the beginning of the fiscal year ending December 31, 2009. The Company is currently evaluating the impact of SFAS No. 161 on its financial statements. NOTE C- - ACCOUNTS RECEIVABLE The Company’s accounts receivable from unrelated parties as of December 31, 2007 are summarized as follows: December 31, 2007 Trade Receivables $ 6,839,476 Less: Allowance for doubtful accounts 34,197 Net accounts receivable, $ 6,805,279 As of
